Pee, cueiam.
This bill is filed by the plaintiff in error, for a specific performance of a contract to convey certain lands, executed by Joel Pinson, as agent for Anderson & Saffarans, to the complainant. After the contract was entered into, Joel Pinson obtained a deed to himself, for the lands, and was the holder of the purchase-money notes, and acted in the transaction as the vendor of the lands. Some time after, the notes for the purchase-money became due, and they remaining unpaid, Joel Pinson undertook to treat the contract as rescinded, and proceeded to convey the land by deed to Richard A. Pinson, to whom some months thereafter, the complainant tendered payment of the notes, which was refused.
The only defendant to the bill, is Richard A. Pinson, who is not shown the by pleadings, to be in any wise bound by the title bond executed by Joel Pinson, as agent for Anderson & Saffarans.
The facts of the case, would seem to bring it within the principles stated in Johnson v. Jackson, 27 Miss. 498, and Billamy v. Shelter, 26 Ib. 250, if the., bill had been filed against Anderson & Saffarans, and the heirs of Joel Pinson. Rut, inasmuch as the only party who is made a defendant is Richard A. Pinson, and it is not shown that he is bound to a specific performance of the bond to convey the premises, or that he occupies any other attitude that of a mere stranger who had purchased the lands from Joel Pinson, the bill could not be maintained against him, and was properly dismissed.
Decree affirmed.